DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12 April 2022 has been entered. Claims 1, 4, 6-12, 15-18, and 20-22 remain pending in the application. Applicant’s amendments to the Claims in regards to the 35 U.S.C. § 112(b) rejection of claims 14-20 have corrected all issues noted in Non-Final Office Action mailed 14 January 2022 and as such, the rejection is withdrawn.

	Response to Arguments
Applicant's arguments filed 12 April 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument on numbered Page 11 “Thus, Applicant's disclosure of input queue 220 provides an example of and antecedent basis for "an ordered set," as recited in claims 8 and 19. Indeed, the Office Action itself notes that "a queue is an ordered list (Detailed Action, page 12). Also, FIG. 3B clearly shows a batch 350 of M blocks arranged in input queue 220. Therefore, the application as filed provides clear antecedent basis for "providing an ordered set of M blocks of data," as recited in claims 8 and 19. In addition, Applicant notes that the claims themselves are part of the Specification (see MPEP § 2163(1)(8)). Therefore, the recitation of "an ordered set of M blocks" is fully supported by the application as filed and the objection of claims 8 and 19 should be withdrawn”, examiner respectfully disagrees and notes the following:
	While Examiner agrees with Applicant that one property of a queue is being an ordered list, Examiner respectfully disagrees that a queue provides antecedence for an ordered list under MPEP § 608.01(o). As noted in MPEP § 608.01(o) "The use of a confusing variety of terms for the same thing should not be permitted". Therefore it is proper to maintain the objection as different terms are present in the claims (ordered set) than what is used in the specification (queue). In addition, MPEP § 608.01(o) also notes that the antecedence must be in the descriptive portion of the Specification, and thus the terminology in the Claims cannot provide antecedence for itself.

In response to applicant’s argument on numbered Page 14 “For example, the cited references do not teach or suggest "wherein blocks of the data are arranged in a queue." In alleging that Kellar discloses this limitation, the Office Action cites FIG. 8B, block 1390 of Kellar, which depicts an instruction: "Queue data write I/O request (Detailed Action, pages 10 and 12). However, block 1390 of Kellar does not appear to describe queuing data for selective compression as recited in amended claim 1, but rather queuing a write request. Thus, Kellar does not appear to describe "wherein blocks of the data are arranged in a queue," as recited in amended claim 1”, examiner respectfully disagrees and notes the following:
	As simply and broadly claimed, the claim only requires that the blocks be queued and there is no language that states a particular type of queue. Even assuming arguendo that the claim language required queuing data for selective compression, all of the write data in Kellar passes through the selective compression functions, thus the "write queue" of Kellar is also queuing data for selective compression.

In response to applicant’s argument on numbered Page 15 “Gupta does not describe "wherein generating entropy values of respective blocks of the data is performed by sampling fewer than all blocks in the queue," as recited in amended claim 1. Gupta states that "compression engine selector 320 may sample, scan, or review a subset or portion of data to determine one or more data characteristics for the data" (paragraph [0039], emphasis added). However, the concept of "sample, scan, or review' appears to be unrelated to the concept of an "entropy measure" mentioned separately: "An entropy measure, or some other determination may be made that indicates the variation of data values in the data" (id.). Unlike the teaching regarding "sample, scan, or review," which appears to describe viewing "a subset or portion of data" to be compressed, Gupta does not refer to "a subset or portion of data" when discussing entropy (id.). Rather, the "entropy measure" is described in Gupta as indicating "the variation of data values in the data," and thus appears to relate to the "data to be compressed' as a whole, not to any subset or portion thereof (id.)”, examiner respectfully disagrees and notes the following:
	While Gupta mentions entropy separately, this appears to be in order to note a particularly important analysis. The previously mentioned characteristics are listed as "may" include, however by listing entropy separately, Gupta is teaching that entropy analysis is always performed, while other analysis may also be performed but are not required. In addition, a set of commonly repeating values is substantially similar to variation of data values in the data, thus linking the entropy analysis to the sampling feature.

In response to applicant’s argument on numbered Page 15 “Further, it would not make sense for Gupta to use the "subset or portion of data" for generating an entropy measure for the data as a whole. Indeed, it appears that the subject of the "sample, scan, or review' disclosed by Gupta would not be representative of the data as a whole. The characteristics listed ("data type, format, size, or a certain size domain of possible values, or a set of commonly repeating values," id.) resemble data normally found in a header or a footer of a file, which would not be expected to be representative of the overall data content”, examiner respectfully disagrees and notes the following:
	Gupta expressly teaches that the system analyzes data separately from metadata, such as a header, as noted in [0039]-[0041].

	Applicant’s arguments with respect to claim(s) 1 on pages 19-20 "Therefore, the cited combination of Kellar with Franaszek fails to teach or suggest "generating an entropy value based on sampling bytes within the respective block, the entropy value thus reflecting sampled bytes but not unsampled bytes within the respective block' as recited in amended claim 11. Accordingly, Applicant respectfully submits that amended claim 11 would not have been obvious based on Kellar in view of Franaszek and the rejection of amended claim 11 (original claim 17) under 35 U.S.C. § 103 should be withdrawn. Amended claim 11 is therefore allowable" have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	As the argument for all other claims are substantially similar to the arguments for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 8 and 19 recite in part “providing an ordered set of M blocks of data”. The specification does not provide antecedence for this claim language. While [0024] of the supplied disclosure states that blocks can be considered contiguous and in order based on the logical unit (LUN), merely assigning blocks with a LUN is not the same as have an ordered set of data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-12, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellar (US 2007/0005901 A1) hereinafter referred to as Kellar in view of Gupta (US 2018/0225299 A1) hereinafter referred to as Gupta.

Regarding claim 12, Kellar teaches A computer program product including a set of non-transitory, computer-readable media having instructions which, when executed by control circuitry of a computerized apparatus (Kellar Fig. 2A CPU 110 with Caches 120 and 130), cause the computerized apparatus to perform a method of managing data storage, the method comprising:
 	receiving data (Kellar [0081] "In step 232 (FIG. 7C), a compression estimation is made. The amount of compression that may be achieved on any particular block is determined by the degree of redundancy in the data block, in accordance with the classic theory information of Shannon. A block of data that is perfectly random has a maximum entropy in this picture and does not compress. An estimation of the entropy of the subject block may be used as a measure of the maximum compression that may be achieved for that block. Different data compression techniques are known in the art, and the "better" the compressor, the closer the compression ratio achieved will be to the entropy-theoretic value"; data is received by the system to determine compressibility); 
generating entropy values of respective blocks of the data (Kellar [0081] "The value of the entropy estimate may be used to select a compressor"); 
selectively compressing the blocks of the data based on the entropy values (Kellar [0081] "The value of the entropy estimate may be used to select a compressor"; [0082] "In step 234, which may be viewed as a three-way decision block if three levels of compression are provided, the subject data block is compressed using an entropy estimate based compressor selection. This may be further understood by referring to FIG. 7F. FIG. 7F schematically depicts a set of entropy bands about the maximum-entropy watermark (which may correspond to a value of zero for a random block) which have pre-selected relative widths about the maximum entropy watermark. Thus, bands 402a and 402b are shown with a width of 6%, and represent a block that deviates by a relatively small amount from a random block and would be expected to benefit little from compression. Therefore, in step 234, FIG. 7G, zero compression, 236 may be selected. In other words, such a block may be cached without compression"; the system caches the data with varying levels of compression based on the entropy value, including no compression at all, thus the compression is selective); and
persisting the data, including persisting compressed blocks for at least some of the data (Kellar [0084] "In FIGS. 8A-8J, the data is cached"; caching the data persists the data), 
wherein selectively compressing the blocks of the data includes:
compressing a first set of blocks having entropy values within a first range (Kellar Fig. 7G; [0082]; the system of Kellar is shown to use 2 major ranges of Entropy in Fig. 7G and further detailed in [0082]. If the entropy falls into the ranges to go down path yes to either block 240 or 238, then the Entropy is in the first range and the data is compressed. If the Entropy falls within the second range to reach block 236, then the data is not compressed); and
 skipping compression of a second set of blocks having entropy values outside the first range (Kellar Fig. 7G; [0082]; the system of Kellar is shown to use 2 major ranges of Entropy in Fig. 7G and further detailed in [0082]. If the entropy falls into the ranges to go down path yes to either block 240 or 238, then the Entropy is in the first range and the data is compressed. If the Entropy falls within the second range to reach block 236, then the data is not compressed),
 wherein compressing the first set of blocks includes:
compressing a first subset of blocks having entropy values within a first sub-range of the first range using a first compression procedure (Kellar Fig. 7G; [0082]; the system of Kellar is shown to use 2 major ranges of Entropy and 2 sub ranges of Entropy in Fig. 7G and further detailed in [0082]. If the entropy falls into the ranges to go down path yes to either block 240 or 238, then the Entropy is in the first range and the data is compressed. The first subrange is block 238, and the second subrange is block 240. These two blocks utilize different compression procedures); and
compressing a second subset of blocks having entropy values within a second sub-range of the first range using a second compression procedure (Kellar Fig. 7G; [0082]; the system of Kellar is shown to use 2 major ranges of Entropy and 2 sub ranges of Entropy in Fig. 7G and further detailed in [0082]. If the entropy falls into the ranges to go down path yes to either block 240 or 238, then the Entropy is in the first range and the data is compressed. The first subrange is block 238, and the second subrange is block 240. These two blocks utilize different compression procedures);
 providing an ordered set of M blocks of data (Kellar Fig. 8B Block 1390 I/O blocks are queued; a queue is an ordered list), however, Kellar does not explicitly teach determining a compressibility level of a first N blocks of the M blocks of data (N<M);
 based on the compressibility level of the first N blocks, selecting a processing procedure as one of (i) no compression, (ii) the first compression procedure, or (iii) the second compression procedure; and 
processing a remaining M-N blocks of the M blocks using the selected processing procedure.
Gupta teaches determining a compressibility level of a first N blocks of the M blocks of data (N<M) (Gupta [0039] "For example, in some embodiments, compression engine selector 320 may sample, scan, or review a subset or portion of data to determine one or more data characteristics for the data. These characteristics for the data may include, but are not limited to, data type, format, size, or a certain size domain of possible values, or a set of commonly repeating values. An entropy measure, or some other determination may be made that indicates the variation of data values in the data. Based on this data analysis one or more data characteristics for the data to be compressed may be determined"; "Compression engine selector 320 may be configured to select one or more compression techniques out of a plurality of compression techniques to be applied to the data. Selection of compression techniques may be implemented by performing one or more analytical techniques. For example, in some embodiments a rules-based compression analysis may be performed on the data or metadata (e.g., data characteristics) associated with the data to make this selection"; the system samples the data (N of M blocks with N<M as N is just a subset of M) to determine entropy of the data based on data characteristics, then compresses all of the data based on the entropy of the sample);
 based on the compressibility level of the first N blocks, selecting a processing procedure as one of (i) no compression, (ii) the first compression procedure, or (iii) the second compression procedure (Gupta [0039] "For example, in some embodiments, compression engine selector 320 may sample, scan, or review a subset or portion of data to determine one or more data characteristics for the data. These characteristics for the data may include, but are not limited to, data type, format, size, or a certain size domain of possible values, or a set of commonly repeating values. An entropy measure, or some other determination may be made that indicates the variation of data values in the data. Based on this data analysis one or more data characteristics for the data to be compressed may be determined"; "Compression engine selector 320 may be configured to select one or more compression techniques out of a plurality of compression techniques to be applied to the data. Selection of compression techniques may be implemented by performing one or more analytical techniques. For example, in some embodiments a rules-based compression analysis may be performed on the data or metadata (e.g., data characteristics) associated with the data to make this selection"; the system samples the data (N of M blocks with N<M as N is just a subset of M) to determine entropy of the data based on data characteristics, then compresses all of the data based on the entropy of the sample); and 
processing a remaining M-N blocks of the M blocks using the selected processing procedure (Gupta [0039] "For example, in some embodiments, compression engine selector 320 may sample, scan, or review a subset or portion of data to determine one or more data characteristics for the data. These characteristics for the data may include, but are not limited to, data type, format, size, or a certain size domain of possible values, or a set of commonly repeating values. An entropy measure, or some other determination may be made that indicates the variation of data values in the data. Based on this data analysis one or more data characteristics for the data to be compressed may be determined"; "Compression engine selector 320 may be configured to select one or more compression techniques out of a plurality of compression techniques to be applied to the data. Selection of compression techniques may be implemented by performing one or more analytical techniques. For example, in some embodiments a rules-based compression analysis may be performed on the data or metadata (e.g., data characteristics) associated with the data to make this selection"; the system samples the data (N of M blocks with N<M as N is just a subset of M) to determine entropy of the data based on data characteristics, then compresses all of the data based on the entropy of the sample).
As Kellar and Gupta are both in a similar field of endeavor of compressed memory, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Kellar with the Sampling of Gupta. One of ordinary skill in the art would have been motivated to make this modification because sampling is a known method to reduce processing time and improve speed. Processing every block is time consuming and reduces available processing time for other needs in the system. Sampling allows the system to leverage temporal locality to process data that arrives together in a similar manner.

Independent claims 1 and 11 have substantially the same scope and limitations as claim 12 as they are respectively the corresponding Method and Apparatus claims. While claim 11 claims sampling in terms of bytes instead of blocks, all data storage is performed in multiples of bytes, therefore by sampling blocks, the system is also sampling multiples of bytes. Therefore, claims 1 and 11 are rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 15, the combination of Kellar and Gupta teaches The computer program product of claim 12, wherein the first compression procedure executes faster than the second compression procedure and yields a lesser degree of data compression than the second compression procedure (Kellar [0081] "Different data compression techniques are known in the art, and the "better" the compressor, the closer the compression ratio achieved will be to the entropy-theoretic value. However, the greater compression comes at the price of computational complexity, or, equivalently, CPU cycles. Thus, although memory may be saved by the higher compression ratios, the savings may come at the price of reduced responsiveness because of the added CPU burden. In other words, different compression schemes may be employed to trade off space and time"; [0082] "If the entropy estimate returns a value in bands 404a, 404b, shown with a width of 19%, a zero-bit compressor 238, FIG. 2C may be selected. A zero-bit compressor, counts the number of zeros occurring before a one occurs in the word. The zeros are replaced by the value representing the number of zeros. If the entropy estimate returns a value in bands 406 a, 406b, having an illustrated width of 25%, a more sophisticated compression may be used, as the degree of compression expected may warrant the additional CPU cycles that such a compressor would consume. In step 234, a compressor of the Lempel-Ziv (LZ) type 240 may be selected"; LZ (second compression procedure) provides a higher degree of compression than zero-bit (first compression procedure), however LZ takes more cpu cycles (time) to run and is thus slower than zero-bit).

Dependent claim 4 has substantially the same scope and limitations as claim 15 as it is the corresponding Method claim. Therefore, claim 4 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 16, the combination of Kellar and Gupta teaches The computer program product of claim 12, wherein blocks of the data are arranged in a queue (Kellar Fig. 8B Block 1390 I/O blocks are queued), wherein generating entropy values of respective blocks of the data is performed by sampling fewer than all blocks in the queue, and wherein the method further comprises selectively compressing un-sampled blocks in the queue based on entropy values generated from one or more sampled blocks in the queue (Gupta [0039] "For example, in some embodiments, compression engine selector 320 may sample, scan, or review a subset or portion of data to determine one or more data characteristics for the data. These characteristics for the data may include, but are not limited to, data type, format, size, or a certain size domain of possible values, or a set of commonly repeating values. An entropy measure, or some other determination may be made that indicates the variation of data values in the data. Based on this data analysis one or more data characteristics for the data to be compressed may be determined"; [0041] "Compression engine selector 320 may be configured to select one or more compression techniques out of a plurality of compression techniques to be applied to the data. Selection of compression techniques may be implemented by performing one or more analytical techniques. For example, in some embodiments a rules-based compression analysis may be performed on the data or metadata (e.g., data characteristics) associated with the data to make this selection"; the system samples the data to determine entropy of the data based on data characteristics, then compresses all of the data based on the entropy of the sample).

Regarding claim 17, the combination of Kellar and Gupta teaches The computer program product of claim 12, wherein generating entropy values of respective blocks includes, for at least one block, generating an entropy value based on sampling bytes within the respective block, the entropy value thus reflecting sampled bytes but not un-sampled bytes within the respective block (Gupta [0039] "For example, in some embodiments, compression engine selector 320 may sample, scan, or review a subset or portion of data to determine one or more data characteristics for the data. These characteristics for the data may include, but are not limited to, data type, format, size, or a certain size domain of possible values, or a set of commonly repeating values. An entropy measure, or some other determination may be made that indicates the variation of data values in the data. Based on this data analysis one or more data characteristics for the data to be compressed may be determined"; [0041] "Compression engine selector 320 may be configured to select one or more compression techniques out of a plurality of compression techniques to be applied to the data. Selection of compression techniques may be implemented by performing one or more analytical techniques. For example, in some embodiments a rules-based compression analysis may be performed on the data or metadata (e.g., data characteristics) associated with the data to make this selection"; the system samples the data to determine entropy of the data based on data characteristics, then compresses all of the data based on the entropy of the sample. All data storage is performed in multiples of bytes, therefore by sampling blocks, the system is sampling multiples of bytes).

Dependent claim 6 has substantially the same scope and limitations as claim 17 as it is the corresponding Method claim. Therefore, claim 6 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 18, the combination of Kellar and Gupta teaches The computer program product of claim 12, wherein blocks of the data are arranged in a queue, and wherein the method further comprises disabling the second compression procedure in response to a length of the queue exceeding a predetermined high water mark (Kellar Fig. 8B Block 1390 I/O blocks are queued; [0083] "Moreover, the bands may be adaptively adjusted. If, for example, the CPU is being underutilized, it may be advantageous to use a more aggressive compressor, even if the additional compression might not otherwise be worth the tradeoff. In this circumstance, the width of bands 404a, b and 406a, b may be expanded. Conversely, if CPU cycles are at a premium relative to memory, it may be advantageous to increase the width of bands 402a, b, and shrink the width of bands 406a, b. A methodology for adapting the compressor selection is described in conjunction with FIG. 7F"; if the CPU is too busy and not able to keep up with the incoming data, the width of the subrange that allows for LZ to be used can be narrowed or set to 0, thus disabling the CPU intensive compression procedure and allowing the CPU to process requests faster).

Dependent claim 7 has substantially the same scope and limitations as claim 18 as it is the corresponding Method claim. Therefore, claim 7 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 20, the combination of Kellar and Gupta teaches The computer program product of claim 12, wherein the ordered set of M blocks of data are blocks contained within a flush transaction for flushing the M blocks of data from a cache (Kellar [0084] "In FIGS. 8A-8J, the data is cached"; the process of Kellar is performed whenever data is to be stored in the Zcache (compressed cache) regardless of originating source. Therefore this would also include flushes from uncompressed cache into compressed cache).

Dependent claim 9 has substantially the same scope and limitations as claim 20 as it is the corresponding Method claim. Therefore, claim 9 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 8, the combination of Kellar and Gupta teaches The method of claim 1, further comprising: providing an ordered set of M blocks of data (Kellar Fig. 8B Block 1390 I/O blocks are queued; a queue is an ordered list); determining a compressibility level of a first N blocks of the M blocks of data (N<M); based on the compressibility level of the first N blocks, selecting a processing procedure as one of (i) no compression, (ii) the first compression procedure, or (iii) the second compression procedure; and processing a remaining M-N blocks of the M blocks using the selected processing procedure (Gupta [0039] "For example, in some embodiments, compression engine selector 320 may sample, scan, or review a subset or portion of data to determine one or more data characteristics for the data. These characteristics for the data may include, but are not limited to, data type, format, size, or a certain size domain of possible values, or a set of commonly repeating values. An entropy measure, or some other determination may be made that indicates the variation of data values in the data. Based on this data analysis one or more data characteristics for the data to be compressed may be determined"; "Compression engine selector 320 may be configured to select one or more compression techniques out of a plurality of compression techniques to be applied to the data. Selection of compression techniques may be implemented by performing one or more analytical techniques. For example, in some embodiments a rules-based compression analysis may be performed on the data or metadata (e.g., data characteristics) associated with the data to make this selection"; the system samples the data (N of M blocks with N<M as N is just a subset of M) to determine entropy of the data based on data characteristics, then compresses all of the data based on the entropy of the sample).

Regarding claim 10, the combination of Kellar and Gupta teaches The method of claim 1, wherein persisting the data includes: storing a compressed block with a compression header that includes metadata describing a compression procedure used to compress the compressed block; and storing an uncompressed block without a compression header (Gupta [0046] "Indicators, such as data headers, may be appended to data compression candidates to identify the one or more compression techniques applied to generate the data compression candidate").


Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being obvious over Kellar in view of Gupta.

Regarding claim 21, the combination of Kellar and Gupta teaches The method of claim 1, however, the combination of Kellar and Gupta does not explicitly teach wherein sampling fewer than all blocks in the queue further includes generating entropy values of noncontiguous blocks in the queue.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Kellar and Gupta with noncontiguous block sampling. When selecting blocks to sample, there is only two options: selecting contiguous blocks or selecting noncontiguous blocks. Gupta is silent on this issue, thus indicating both options are acceptable. Therefore, as this is a necessary feature to implement, a person having ordinary skill in the art before the effective filing date of the invention a reasonable expectation of success implementing either option and would need to implement one of them. 

Regarding claim 22, the combination of Kellar and Gupta teaches The method of claim 1, however, the combination of Kellar and Gupta does not explicitly teach wherein generating entropy values of noncontiguous blocks in the queue further includes selecting blocks in the queue at regular intervals.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Kellar and Gupta with interval sampling. When selecting blocks to sample, there is only two options on when to sample: Probability sampling or Non-probability sampling. Gupta is silent on this issue, thus indicating both options are acceptable. Therefore, as this is a necessary feature to implement, a person having ordinary skill in the art before the effective filing date of the invention a reasonable expectation of success implementing either option and would need to implement one of them. As systematic is a well known method of probability sampling, it would be an obvious choice to use from the limited number of options available.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132